Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 6 April 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwolle, 6 April 1782
Sir

I have the satisfaction to communicate to Your Excellency that the States of Overijssel resolved yesterday, nemine contradicente, to recognize Your Excellency as minister of the United States of North America. Blessed be God.

I have the honor to be, with a profound respect for Your Excellency, your most humble and most obedient servant.
J D van der Capellen

